IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 11, 2007
                                       No. 06-51129
                                                                      Charles R. Fulbruge III
                                                                              Clerk
AEP TEXAS CENTRAL COMPANY

                                                  Plaintiff-Appellee
v.

PAUL HUDSON, Chairman of the Public Utility Commission of Texas;
JULIE PARSLEY, Commissioner of the Public Utility Commission of Texas;
BARRY SMITHERMAN, Commissioner of the Public Utility Commission of
Texas

                                                  Defendants-Appellants

v.

CPL CITIES STEERING COMMITTEE, consisting of the cities of Alton,
Aransas Pass, Big Wells, Dilley, Freer, Ganado, George West, Goliad, Indian
Lake, La Feria, Laguna Vista, Los Fresnos, Luling, Lyford, Mercedes, Palm
Valley, Port Aransas, Port Isabel, Port Lavaca, Rancho Viejo, Refugio,
Rockport, and Santa Rosa, Texas

                                                  Intervenor-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:05-CV-619


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
                                       No. 06-51129

       Having reviewed the district court’s decision,1 the parties’ briefs, and the
record, we find no reversible error in the district court’s analysis of the tariffs.2
Accordingly, the judgment of the district court is AFFIRMED.




R. 47.5.4.
       1
           AEP Tex. Cent. Co. v. Hudson, 441 F. Supp. 2d 810 (W.D. Tex. 2006).
       2
         See Entergy La., Inc. v. La. Pub. Serv. Comm’n, 539 U.S. 39, 50 (2003) (“It matters not
whether FERC has spoken to the precise classification of ERS units, but only whether the
FERC tariff dictates how and by whom that classification should be made. The amended
system agreement clearly does so, and therefore the LPSC’s second-guessing of the
classification of ERS units is pre-empted.” (emphasis added)); AEP Tex. N. Co. v. Tex. Indus.
Energy Consumers, 473 F.3d 581, 585 (5th Cir. 2006) (“Here, we also consider a tariff which
designates an agent to perform an allocation (although Entergy involved an allocation of costs,
rather than revenues). . . . The states are bound to implement a FERC-approved agreement,
and the agreement authorizes only AEPSC to implement the formula.”).

                                               2